Citation Nr: 1501350	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This decision granted service connection for PTSD and assigned a 30 percent initial rating.  A May 2012 rating decision increased the Veteran's disability rating to 50 percent.  A subsequent decision, dated in April 2014, continued the denial of the claim and specifically addressed the portion associated with entitlement to a TDIU.  

The Veteran appeared at a Travel Board hearing in November 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has been diagnosed with PTSD, with associated alcohol abuse, as a result of stressful incidents experienced during his active naval service between 1986 and 1989.  He was awarded service connection for the disorder in an August 2011 rating decision, and at that time, a 30 percent evaluation was assigned.  Essentially, the rating was based off of findings contained in a July 2011 VA examination, and the Veteran disputed the assigned rating.  He disagreed with the initial 30 percent rating assigned, alleging that his condition was of a more severe nature than what was contemplated by that evaluation.  The RO, in reviewing his contentions, assigned a 50 percent evaluation, effective to the date of award of service connection, in a May 2012 rating decision.  As this was not a full grant of the benefit sought, a statement of the case was issued, and the Veteran perfected his appeal to the Board.  

In so doing, the Veteran has specifically alleged that his service-connected PTSD has prevented him from engaging in any employment activity since 2007.  He has stated that this was the last year of his working fulltime, as a warehouse operator for Sam's Club, and that he was terminated for fighting with another employee.  The RO correctly considered this as a claim for TDIU as part of the claim for a higher initial rating pursuant to jurisprudential precedent.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an April 2014 rating decision specifically addressed the TDIU portion of the claimed higher rating, it is noted that the claim for TDIU, as part of the claim for a higher initial rating for PTSD.  Testimony was presented with respect to the TDIU portion and the schedular higher initial rating portion in a November 2014 Travel Board hearing.  

At the Travel Board hearing, the Veteran indicated that he was continually seeing VA mental health providers for treatment and that his condition had continued to worsen to the point where symptoms of greater severity were appearing daily.  It is noted that the Veteran was examined by VA in October 2013.  While this is not a particularly dated examination report, it has been specifically alleged that symptoms have worsened since that time.  The Veteran has supplied a November 2014 clinical record which purports to show increased issues with paranoia and of social interaction.  

The Veteran has been deemed to be disabled, as due to his PTSD, by the Social Security Administration (SSA).  The record of the SSA adjudication, signed by an Administrative Law Judge (ALJ), is contained within the file.  The ALJ determined that the Veteran was incapable of engaging in employment as due to his psychiatric disabilities, and references were made to a January 2011 opinion made by a VA psychologist, Dr. B., which purportedly addressed employability.  The ALJ specifically noted that the psychologist had completed a "mental medical source statement" for SSA at that time, and that it was used in connection with the adjudication of the SSA disability claim.  The Veteran's representative has noted, and the Board confirms, that the medical records considered by SSA in their adjudication are not of record.  Indeed, while there is a January 2011 clinical note authored by Dr. B. in the file, it does not appear to be the specific "medical source statement" utilized in the adjudication of that claim.  

The complete SSA records are relevant to the disposition of this appeal, as they could, potentially, demonstrate a level of PTSD at a much higher level of severity than what had been demonstrated in other VA examinations of record.  Before any adjudication can occur, attempts must be made to secure the outstanding records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, the Veteran was examined in 2011 and 2013 as noted; however, at that time, the examiners did not determine that the PTSD symptoms prevented the Veteran from obtaining or maintaining substantially gainful employment.  The 2013 VA examination report assessed the Veteran with a Global Assessment of Functioning (GAF) score of 54, and offered a conclusion that the present symptoms caused "occasional" deficits in occupational and social functioning.  In the narrative portion of the examination, however, despite offering the conclusion that physical and sedentary employment was not prohibited, the examiner did indicate the presence of symptoms such as "difficulty in adapting to stressful circumstances, including work or work-like settings" as well as indications of severe psychiatric disablement with respect to noted suicidal ideation and a neglect of appearance and basic hygiene.  Thus, the examination report is rather confusing, and, as SSA records are apparently not of record, it is not indicated that it was conducted after a review of all federal records constructively part of the file.  

Given this confusion, especially when considered with the ALJ determinations regarding a much higher level of disability than that ostensibly assessed by the most recent examining VA psychiatrist in 2013, the Board is not satisfied that it has the most accurate understanding of the service-connected disability picture.  In claims for an increase in rating, the current level of disablement is a paramount consideration, and thus, following the securing of the outstanding SSA records (in addition to any outstanding VA treatment records), a new examination addressing the severity of PTSD should be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include monthly mental health clinic visits, relevant to the claim for entitlement to a higher disability evaluation for PTSD.  Specifically, a January 2011 note prepared by a VA psychologist in connection with the claim for SSA benefits should be obtained (if available).  

2.  Contact SSA and obtain all medical records, inclusive of the January 2011 note by a VA psychologist, associated with the ALJ's determination to award SSA disability benefits for the Veteran's psychiatric disablement.  Associate copies of the SSA records with the claims file, and should no records be found after exhaustive search, so annotate the claims file.  

3.  Schedule the Veteran for a comprehensive VA examination to determine the current level of severity of service-connected PTSD.  In this regard, the examiner should specifically review the claims file and the conflicting evidence contained in VA examination reports of record, and should note the SSA determination with respect to the Veteran being deemed to be psychiatrically disabled by that federal agency.  Following this and the conducting of the mental status examination, an opinion should be offered with respect to the current impairment associated with PTSD as regards occupational and social functioning.  It should be expressed as to if service-connected PTSD presents impairment in most areas associated with such functioning, or if it is totally disabling.  Further, it should be expressed as to if the Veteran can, with his service-connected PTSD, engage in any type of gainful employment associated with his skills, training, and education.  Rationales should accompany all conclusions in the narrative portion of the examination report.  

4.  Following the above-directed development, re-adjudicate the claim for a higher initial rating for PTSD, to include the TDIU portion of that claim.  Should the determination be less than fully favorable, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




